Citation Nr: 0209616	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  99-15 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a head 
injury with resultant seizures.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1964 to March 
1968.  The veteran also served in the Air Force Reserves from 
1968 to 1986.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was received in July 1999, a statement of the 
case was issued in July 1999, and a substantive appeal was 
received in August 1999.  The Board notes that the veteran 
initially requested a local RO hearing in August 1999.  The 
record indicates that the local RO hearing was canceled by 
the veteran.  In January 2002, the veteran requested a Board 
hearing in Washington, DC.  However, in April 2002, the 
veteran indicated in writing that he was unable to attend the 
hearing.  

While the issue of entitlement to nonservice-connected 
disability pension benefits was also initially on appeal, 
this benefit was granted in full by rating decision in March 
2000 rating action.  Accordingly, it is no longer in 
appellate status. 


FINDINGS OF FACT

1.  In a June 1998 decision, the Board denied entitlement to 
service connection for a head injury with resultant seizures.  

2.  Evidence received since the Board's June 1998 decision is 
not, either by itself or in connection with evidence already 
of record, so significant that it must be considered in order 
to fairly decide the merits of the claim.  



CONCLUSIONS OF LAW

1.  The June 1998 Board decision denying entitlement to 
service connection for a head injury with resultant seizures 
is final.  38 U.S.C.A. § 7104 (West 1991 & Supp. 2001).

2.  Evidence received since the June 1998 Board decision is 
not new and material, and the veteran's claim of entitlement 
to service connection for a head injury with resultant 
seizures has not been reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes 
service medical records, VA examination reports, VA 
outpatient treatment records, buddy statements, and Social 
Security Administration records.  Significantly, no 
additional pertinent evidence has been identified by the 
veteran as relevant to the issue on appeal.  The Board finds 
that no further assistance to the appellant is required under 
the VCAA.  The Board notes that this new legislation 
expressly provides that the duty to assist shall not be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence has been 
presented or secured as described in 38 U.S.C.A. § 5108.  See 
38 U.S.C.A. § 5103A(f) (West Supp. 2001).  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection.  The discussions in the 
rating decision, statement of the case, and supplemental 
statement of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The Board therefore finds that the 
notice requirements of the new law have been met.  

The Board also observes that the VCAA specifically notes that 
nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f).  
However, the new notice provisions of the VCAA do apply to 
attempts to reopen claims and VA must notify the claimant of 
any information or evidence not previously provided to VA 
that is necessary to substantiate the claim.  VA must also 
notify the claimant which portion of that information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, the Secretary will attempt to obtain on 
behalf of the claimant.  See Quartuccio v. Principi, No. 01-
997 (Vet. App. June 19, 2002).  The veteran has been 
effectively advised in the various supplemental statements of 
the case of the types of evidence necessary to reopen his 
claim.  Further, the record shows that VA has effectively 
complied with VCAA by obtaining VA records and Social 
Security records.  Additionally, the record shows that VA has 
obtained medical opinions in this case.  The veteran has 
submitted supporting statements from various individuals and 
no additional evidence has been identified by the veteran.  
Given the substantial record developed in this case, the 
Board finds that no further VCAA notification is necessary. 

In sum, the Board has reviewed the facts of this case in 
light of the VCAA and the new VCAA regulations.  As discussed 
above, VA has made all reasonable efforts to assist the 
veteran in the development of the claim and has notified him 
of the information and evidence necessary to substantiate the 
claim.  Consequently, the case need not be referred to the 
veteran or his representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the veteran.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 
1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Analysis

In regard to the veteran's claim of entitlement to service 
connection for a head injury with resultant seizures, the 
record reflects that the claim was denied by the Board in a 
June 1998 decision on the bases that the claim was not well 
grounded.  Except as provided in 38 U.S.C.A. § 5108, when a 
claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim on the same 
factual basis may not be considered.  See 38 U.S.C.A. § 7104.  
However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108.  

New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156.  The Board notes that the provisions of 
38 C.F.R. § 3.156(a) were recently amended.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  However, the amended version 
is only applicable to claims filed on or after August 29, 
2001.  The change in the regulation therefore does not impact 
the present case.  

New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence received since the Board's June 1998 denial of 
the veteran's claim includes written statements from the 
veteran and several service comrades, VA outpatient treatment 
records dated in 1998 and 1999, VA examination reports dated 
in 1999, VA medical opinions dated in 2001, records from the 
Social Security Administration, and treatment records from 
Lackland Air Force Base dated in 1985.  

The lay statements received since the Board's June 1998 
decision include a July 1998 statement from H. W., an October 
1998 statement from G. H., an October 1998 statement from K. 
M., an April 2000 statement from K. M., and numerous written 
statements from the veteran.  The statements from G. H., K. 
M., and the veteran are essentially duplicative of statements 
previously of record and considered by the Board in the June 
1998 decision.  These statements provide no new or additional 
information in support of the veteran's claim.  Thus, they 
are not new and material evidence.  The statement from H. W. 
is new in that it was not previously of record; however, it 
states only that he had known the veteran since 1975 and that 
his performance level had been excellent.  This statement 
provides no evidence or information relevant to the 
incurrence of a head injury during service or of a causal 
connection between the veteran's seizure disorder and any 
incident of active military service.  The Board notes that to 
the extent that lay statements may be interpreted as 
attempting to show a link to service, lay assertions of 
medical causation cannot serve as a predicate to reopen the 
veteran's claim.  See Moray v. Brown , 5 Vet. App. 211, 214 
(1993).  Thus, this evidence is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim as it does not tend to show that a head injury with 
resultant seizures was incurred in or aggravated by military 
service, or is otherwise attributable to military service.  
See 38 C.F.R. § 3.156(a).

VA treatment records dated from 1998 to 1999 are new in that 
they were not previously of record.  However, they do not 
bear directly and substantially upon the specific matter 
under consideration, the incurrence of a head injury during 
active military service with resultant seizures.  The 
treatment records document treatment for a rash, a burn to 
the thigh, a history of anti-cardiolipin antibody syndrome 
and grand mal seizure, status post stroke, organic brain 
syndrome, depression, hypertension, and a dog bite to the 
finger.  Although these records provide information and 
evidence as to the veteran's current level of disability, 
they do not provide any information or evidence as to a 
causal connection between the veteran's current disability 
and any incident of military service.  The veteran's 
statements noted in these records in regard to the cause or 
origin of his seizure disorder are essentially duplicative of 
those already of record and considered by the Board and the 
RO.  A mere history recorded by a medical examiner, without 
an independent basis based on review of actual medical 
records does not constitute competent medical evidence and 
does not enjoy the presumption of truthfulness accorded by 
Justus v. Principi, 3 Vet. App. at 513, in a determination as 
to whether the evidence is new and material.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  These treatment records 
do not demonstrate the incurrence of a head injury during 
active military service or a causal connection between the 
veteran's seizure disorder and any incident of military 
service.  Thus, the newly submitted evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim as it does not tend to show 
that a head injury with resultant seizures was incurred in or 
aggravated by active military service, or is otherwise 
attributable to active military service.  See 38 C.F.R. 
§ 3.156(a).

VA examination reports dated in February and November 1999 
are new in that they were not previously of record.  However, 
they do not bear directly and substantially upon the specific 
matter under consideration, the incurrence or aggravation of 
a head injury with resultant seizures during active military 
service.  The February 1999 VA general medical examination 
report reflects that the veteran reported a history of grand 
mal seizures in 1985 and 1995.  A relevant diagnosis of 
antiphospholipid hypercoagulability syndrome with 
anticardiolipin antibodies, particularly IgA, with subsequent 
seizure disorder and magnetic resonance imaging evidence of 
encephalomalacia of the posterior lobes and posterior 
parietal lobes of the brain, with residual cognitive 
impairment, was noted.  A February 1999 epilepsy and 
narcolepsy examination report indicates that the veteran 
reported experiencing a seizure in 1985 that was preceded by 
episodes of a sensation of his hair standing on its end.  The 
examiner noted the veteran had a history of seizures, the 
most recent being in July 1997, which were well controlled 
with medication.  The examiner noted that the veteran had 
radiographic evidence of a multi-infarct pattern of stroke 
most likely attributable to his anticardiolipin antibody 
syndrome.  A November 1999 VA neurological examination 
indicates that the veteran reported striking his head against 
the wing of an airplane in 1965 during military service.  The 
veteran reported suffering a concussion with weakness and 
light-headedness.  It was noted that he continued to work at 
that time.  The examiner noted a diagnosis of grand mal 
seizure disorder.  Although these records provide information 
and evidence as to the veteran's current diagnosis and level 
of disability, they do not provide any information or 
evidence as to a causal connection between the veteran's 
current seizure disorder and active military service.  As 
previously noted, the veteran's statements noted in these 
examination reports are essentially duplicative of those 
already of record and considered by the Board and the RO.  
Furthermore, a mere history recorded by the medical examiner, 
without an independent basis based on review of actual 
medical records does not constitute competent medical 
evidence and does not enjoy the presumption of truthfulness 
accorded by Justus v. Principi, 3, Vet. App. at 513, in a 
determination as to whether evidence is new and material.  
See LeShore v. Brown, 8 Vet. App. at 409.  These examination 
reports do not demonstrate a causal connection between the 
veteran's current seizure disorder and a head injury during 
military service or any other incident of military service.  
Thus, the newly submitted evidence is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim as it does not tend to show that a head injury with 
resultant seizures was incurred or aggravated during active, 
or is otherwise attributable to military service.  See 
38 C.F.R. § 3.156(a).  

The October 2001 and December 2001 VA medical opinions are 
new in that they were not previously of record.  The October 
2001 medical opinion states that it is very unlikely that the 
head trauma during service was the cause of the veteran's 
seizure disorder.  The examiner noted that the central 
nervous system stroke and encephalomalacia due to anti-
cardiolipin antibody was a clear alternative causation.  He 
also noted that the trauma, while significant enough to be 
bothersome, did not cause loss of consciousness or any focal 
deficits at that time.  The examiner stated that loss of 
consciousness and focal deficits were rough guides to the 
severity of trauma and the veteran suffered neither of those.  
He stated that it would be hard to attribute the seizures to 
the trauma in 1965.  The December 2001 VA medical opinion 
indicates that the veteran's records had been reviewed and 
that the examiner had known the veteran for a number of 
years.  The examiner noted that although the veteran was 
convinced that his seizure disorder was the result of a head 
injury in 1965, the head injuries described by the veteran 
never caused him to lose consciousness, have anterograde or 
retrograde amnesia for the event, or seek medical attention.  
The examiner noted that minor head trauma might conceivably 
cause subsequent seizures but there was simply no supporting 
evidence in this case.  The examiner noted that at the time 
of his initial seizure, the veteran reported a history of an 
event strongly suggestive of a partial complex seizure one 
year prior to the seizure that occurred during reserve duty.  
The examiner opined that this history raised strong questions 
that the veteran had a seizure disorder prior to hitting his 
head in military service.  The examiner opined that the 
veteran's disability related not to his seizures but to the 
multiple strokes caused by his anticardiolipin antibody 
syndrome.  The examiner noted that the veteran's 
anticardiolipin antibody syndrome was not a consequence of 
his seizures.  Although the aforementioned evidence bears 
directly and substantially upon the specific matter under 
consideration, the incurrence of a head injury with resulting 
seizure disorder during military service, it does not support 
the veteran's claim.  Evidence that is unfavorable to the 
appellant's case and which supports the previous denial 
cannot trigger a reopening of the claim.  See Villalobos v. 
Principi, 3 Vet. App. 450, 452 (1992).  Thus, this newly 
submitted evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
as it does not tend to show that a head injury with resultant 
seizures was incurred in or aggravated by active military 
service or is otherwise attributable to military service.  
See 38 C.F.R. § 3.156(a).

Medical records from Lackland Air Force Base dated in 1985 
are duplicative of service medical evidence already of record 
and previously considered by the Board and the RO.  These 
treatment records demonstrate that the veteran was admitted 
to the emergency room because of a seizure while on weekend 
maneuvers as an Air Force Reserve.  The Board notes that the 
veteran has not reported that the seizure in 1985 was the 
result of any injury during such duty.  He has stated that 
the injury which he contends resulted in his seizure disorder 
occurred in 1965.  Personnel records from the veteran's 
reserve unit show that he had no active duty for training in 
1985, although he did have periods of inactive duty for 
training in February, March, April, and May 1985.  
Accordingly, any service the veteran may have had with his 
reserve unit in 1985 was inactive duty for training.  As 
service connection is available only for injuries, and not 
diseases, incurred during inactive duty for training, this 
evidence provides no basis upon which to grant service 
connection.  See 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  
In any event, as this evidence is duplicative of that already 
of record and considered by the Board and the RO, it is not 
new and material evidence.  See 38 C.F.R. § 3.156(a).  

Records received from the Social Security Administration are 
new in that they were not previously of record.  However, 
they do not bear directly and substantially upon the specific 
matter under consideration, the incurrence of a head injury 
during active military service with resultant seizures.  The 
records contain private clinical records demonstrating 
continued mental health and group therapy treatment.  The 
records reflect that the veteran reported becoming depressed 
in 1980 while working in Las Vegas, but are silent for any 
reference or report of a head injury during military service.  
These records provide no information or evidence as to a 
causal connection between the veteran's current seizure 
disorder and any incident of military service.  Thus, the 
newly submitted evidence is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim as it does not tend to show that a head injury with 
resultant seizures was incurred in or aggravated by military 
service, or is otherwise attributable to active military 
service.  See 38 C.F.R. § 3.156(a). 


ORDER

New and material evidence has not been received to reopen the 
veteran's claim of entitlement to service connection for a 
head injury with resultant seizure disorder.  The appeal is 
denied.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

